  Case: 4:21-cv-00235-AGF Doc. #: 11 Filed: 05/27/21 Page: 1 of 1 PageID #: 34




                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

MICHAEL CHARLES NATOLI,                        )
                                               )
               Petitioner,                     )
                                               )
       v.                                      )       Case No. 4:21-cv-00235-AGF
                                               )
UNITED STATES OF AMERICA,                      )
                                               )
               Respondent.                     )


                                MEMORANDUM AND ORDER

       This matter is before the Court on Petitioner’s motion (ECF No. 8) for appointment of

counsel. There is no constitutional right for a pro se habeas petitioner to have counsel appointed,

although a court has discretion to appoint counsel when necessary. Morris v. Dormire, 217 F.3d

556, 558-59 (8th Cir. 2000). Among the factors a court should consider in making this

determination are the factual and legal complexity of the case, the ability of the petitioner to

present the facts and his claims, and the degree to which the petitioner and the court would

benefit from such an appointment. Id. Upon review of the record, the Court does not believe that

the appointment of counsel is necessary at this stage of the proceedings.

       Accordingly,

       IT IS HEREBY ORDERED that Petitioner’s motion for appointment of counsel is

DENIED. ECF No. 8.

                                                   ________________________________
                                                   AUDREY G. FLEISSIG
                                                   UNITED STATES DISTRICT JUDGE

Dated this 27th day of May, 2021.
